Citation Nr: 0407309	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  94-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1982, from July 1983 to July 1992, and from April 1994 to 
April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran's claim is currently under the 
jurisdiction of the Muskogee, Okalahoma RO.

The veteran's claim was remanded by the Board for further 
development in May 2003. 


FINDINGS OF FACT

1.  Prior to April 21, 2003 the veteran's low back strain 
resulted in no more than slight limitation of motion of the 
lumbar spine.

2.  From April 21, 2003, the veteran's low back strain has 
been manifested by pain, including on motion and during flare 
ups, resulting in functional impairment comparable to severe 
limitation motion to moderate resistance, and forward flexion 
of the lumbar spine of 30 degrees or greater, without 
associated neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected low back strain prior to April 
21, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for a 40 percent rating for service-
connected low back strain from April 21, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (in effect prior to September 26, 2003) and 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The Board notes that the issue on appeal was first raised in 
a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim for service connection.  
Under 38 U.S.C. § 5103(a), the VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  However, in this case 
the issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
assigned rating.  Under 38 U.S.C. § 7105(d), upon receipt of 
a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the July 1993 rating decision, the 
statement of the case (SOC), supplemental statements of the 
case (SSOC), and letters sent to the veteran, informed him of 
the information and evidence needed to substantiate his 
claim.  The SOC and SSOC's informed the veteran of the 
criteria for evaluating the disability at issue.  In light of 
the above, further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.

The Board notes that the veteran was provided VA examinations 
in March 1992, April 1994, August 1995, September 1997, and 
April 2003.  The veteran submitted medical evidence in 
November 1993, and he provided testimony before a RO hearing 
officer in March 1994.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and has done so.  There is no indication that 
there exists any evidence which has a bearing on the issue 
decided below which has not been obtained. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected low back disability at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected low back disability, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's appeal stems from the original July 1993 rating 
decision grant of service connection for the disability at 
issue wherein the current 10 percent rating was assigned, 
effective from July 1992.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

On VA Examination in March 1992 the veteran complained 
of generalized diffuse lumbosacral discomfort with 90 
degrees of forward flexion.  He had straight leg raise, 
bilaterally, of 90 degrees, with no complaints of pain 
or discomfort.  Lateral motion was 35 degrees with no 
complaint.  X-rays of the lumbar spine were normal.  The 
diagnoses included low back strain, with pain on 
exertion.

The veteran appeared before a hearing officer at the RO 
in March 1994.  The veteran testified that he woke up 
with a stiff back and that it got stiffer as the day 
went on.  He reported that he took aspirin, but no 
prescription drugs, to treat his back pain.



The veteran was afforded a VA examination in April 1994.  
The veteran complained that his back was stiff and that 
it ached at night.  The veteran took Advil for his pain.  
The veteran had 80 degrees of forward flexion, and he 
complained of low lumbar discomfort only with moving 
forward.  Hyperextension was to 30 degrees.  Right and 
left lateral motion was to 35 degrees.  Rotation was to 
35 degrees in each direction.  The veteran only had some 
discomfort with full forward motion.  X-rays of the 
lumbar spine were within normal limits.  The diagnosis 
was history of back strain.

On VA examination in September 1997, the veteran 
reported that he had intermittent acute episodes of 
severe low back pain which would incapacitate him for 
almost a week.  The veteran stated that two days of the 
week he would be confined to bed.  The veteran reported 
that this had happened six months ago and three months 
ago.  The veteran asserted that he had continuing 
stiffness, decreased mobility and throbbing every day.  
The veteran reported that he could only drive about 30 
minutes before his back began to hurt.  Examination 
revealed that the veteran had a straight back with full 
range of motion and good flexibility.  The examiner 
noted that there was no tenderness to palpation in the 
paraspinous muscles or over the vertebral bodies.  The 
assessment was chronic low back strain.  The examiner 
noted that there were very little objective findings on 
examination.  The examiner further noted that functional 
loss due to impairment and pain was mild on examination 
and moderate by history.

The veteran was afforded another VA examination in April 
2003.  The veteran asserted that his lower back 
condition had gotten worse since his last examination.  
The veteran reported constant pressure type pain in his 
lower back, with average intensity of 3 out of 10.  The 
veteran stated that he was functional at that pain 
level.  The veteran reported flare up of the lower back 
pain three to four times a year with average pain 
intensity of 10 out of 10 lasting on average of one 
month.  The veteran asserted that during the flare up of 
lower back pain he was usually incapacitated for three 
to four days and then he could do very light duties for 
the next month.  The veteran stated that flare ups of 
lower back pain could be precipitated by bending and 
picking up objects first thing in the morning.  The 
veteran reported that sitting over 30 minutes and 
emotional stress also caused flare up of lower back 
pain.  The veteran stated that he had no incoordination 
or fatigability of his lower extremities.  

Physical examination revealed the veteran to have normal 
configuration and musculature of the thoracic and lumbar 
spine, without inflammation or edema.  The veteran 
reported tenderness with palpation of the bilateral 
paraspinal muscle of the lumbar spine.  Active range of 
motion was 85 degrees of flexion, 30 degrees of 
hyperextension, 30 degrees of right and left lateral 
motion, and 30 degrees of rotation.  On mild resistance, 
the veteran had 45 degrees of flexion, 20 degrees of 
hyperextension, and 20 degrees of right and left lateral 
motion.  On moderate resistive testing, the veteran's 
flexion was 30 degrees, his hyperextension was from 10 
to 15 degrees, and lateral motion was approximately 10 
to 15 degrees bilaterally.  The veteran reported 
increased pain during left lateral motion of 
approximately 5 out of 10.  The veteran had normal 
straight-leg raise test bilaterally.  Goldthwait's sign 
was negative.  The pertinent diagnosis was chronic lower 
back strain.  

The examiner stated that chronic pain caused mild to 
moderate functional impairment.  During flare ups, pain 
caused severe functional impairment.  The examiner was 
of the opinion that there were no major additional 
limits on functional ability on repeated use during 
physical examination.  The veteran reported flare up of 
lower back pain, which occurred on average three to four 
times a year casing pain intensity of 10 out of 10 
lasting on average one month.  Based on that subjective 
information, it was the opinion of the examiner that 
during lower back pain flare up, the veteran had severe 
functional limitation.  The veteran denied any flare up 
of the lower back pain that day, and stated that the 
pain level was 3 out of 10.  The examiner stated that it 
was his opinion that during flare up of lower back pain 
the veteran would have severe functional limitation in 
any job requiring lifting or carrying more than 10 
pounds, or repetitive bending, stooping, or crawling.

The Board notes that the regulations with respect to diseases 
and injuries of the spine were amended effective September 
26, 2003, 68 Fed. Reg. 51454-51458, August 27, 2003.  As 
noted above, the veteran was assigned a 10 percent rating for 
a low back disorder effective from July 1992.  The RO has 
properly considered both the former diagnostic codes as well 
as the current version.  Since his appeal was pending at the 
time the applicable regulations were changed, subsequent to 
September 26, 2003, the veteran is entitled to have whichever 
set of regulations--old or new--provide him with a higher 
rating.  VAOGCPREC 3-2000.

Because the revised rating criteria for the evaluation of 
diseases and injuries of the spine cannot be said to be 
clearly either more or less favorable than that of the 
formerly applicable provision, the Board will apply both old 
and new criteria to determine whether an increased evaluation 
is warranted for the veteran's service-connected low back 
disability.

Under the former rating criteria for rating lumbosacral 
strain, effective prior to September 26, 2003, Diagnostic 
Code 5295 provided for a 10 percent rating where there is 
characteristic pain on motion; a 20 percent rating where 
there is muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent rating, the highest available rating under Diagnostic 
Code 5295, required a showing of severe lumbosacral strain as 
manifested by a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003).

The Board notes that on medical examinations in March 1992, 
March 1994, April 1994 and September 1997, the veteran 
demonstrated forward flexion of 80 to 90 degrees, despite 
complaints of pain, including on motion.  There was no 
demonstration of muscle spasm or unilateral loss of lateral 
spine motion in a standing position.  The April 2003 VA 
examination report noted that the Goldwait's sign was 
negative.  Accordingly, the Board finds that the veteran's 
low back disability has not met the criteria for a higher 
rating under the former criteria for the rating of 
lumbosacral strain prior to April 21, 2003.  Diagnostic Code 
5295.

Under Diagnostic Code 5292 (in effect prior to September 26, 
2003), a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion.  

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2003).

The VA examination reports in March 1992 and April 1994, 
revealed the veteran to have only minimal loss of motion of 
the lumbar spine.  The veteran reported discomfort at the 
limits of forward flexion.  The September 1997 examination 
report noted that the veteran had full range of motion and 
good flexibility of the lumbar spine.  Accordingly, the Board 
finds that the veteran exhibited no more than slight loss of 
lumbar spine motion, even when pain was taken into 
consideration, prior to April 21, 2003, and therefore did not 
meet the criteria for a rating in excess of 10 percent for 
loss of motion of the lumbar spine under the former criteria 
prior to April 21, 2003.  

The April 21, 2003 VA examination revealed that the veteran 
had severe limitation of lumbar spine motion on moderate 
resistive testing.  Furthermore, the VA examiner was of the 
opinion that the veteran had flare ups, and that during flare 
ups the veteran had severe functional limitation.  Weighing 
all doubt in favor of the veteran, and considering the 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2003), to include functional loss due to pain on use or 
during flare-up, the Board finds that the veteran's low back 
disability meets the criteria of severe limitation of motion 
of the lumbar spine from April 21, 2003.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a 40 
percent rating is warranted for the veteran's low back 
disability from April 21, 2003 under the former rating 
criteria.  Diagnostic Code 5292.

The Board notes that the veteran does not claim, and the 
medical evidence of record does not indicate, that the 
veteran experiences intervertebral disc syndrome.  
Accordingly, the rating criteria for intervertebral disc 
syndrome is not for application in this case.  The Board 
also notes that there is no other applicable diagnostic code 
related to the lumbosacral spine in effect prior to 
September 26, 2003, which would provide a rating in excess 
or 10 percent prior to April 21, 2003, or a rating in excess 
of 40 percent thereafter.

As noted above, from September 26, 2003, the Board must also 
consider whether the veteran met the criteria for a higher 
rating for his low back disability under the new criteria for 
the rating of diseases and injuries of the spine.  In this 
case the Board has determined that the veteran has met the 
criteria for a 40 percent rating for limitation of motion of 
the lumbar spine from April 21, 2003.  Accordingly, the Board 
must now consider whether the veteran meets the criteria for 
a rating in excess of 40 percent from September 26, 2003 
under the current criteria for the rating of lumbar spine 
disabilities.  Under the current criteria, a 40 percent 
rating is for assignment for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is for assignment for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is for 
assignment for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board finds that the veteran's low back disability does 
not meet the criteria for a rating in excess of 40 percent 
under the new criteria from September 26, 2003.  None of the 
medical evidence indicates that the veteran has any 
ankylosis of the lumbar spine.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
Board finds that the record does not reveal that the 
veteran's low back disorder has resulted in frequent 
hospitalizations, interference with employment or any other 
such related factors such as to render impractical the 
application of the regular schedular standards.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  After having carefully reviewed the evidence of 
record, the Board concludes that the requirements for a 
rating in excess of 10 percent prior to April 21, 2003, and 
the requirements for a rating in excess of 40 percent from 
April 21, 2003, have not been met at any time since the grant 
of service connection.  Accordingly, additional staged 
ratings are not for application. 







						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected low back disability prior to April 21, 
2003 is denied.

Entitlement to an initial evaluation of 40 percent for 
service-connected low back disability from April 21, 2003, is 
granted subject to the law and regulation governing the award 
of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



